
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 367
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Mr. Pascrell (for
			 himself and Mr. Tiberi) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Urging the people of the United States to
		  observe October of each year as Italian and Italian American Heritage
		  Month.
	
	
		Whereas Italian and Italian American Heritage Month is an
			 appropriate time to recognize the enormous contributions the Italian and
			 Italian American people have made to this country and the world throughout our
			 history, including generals, admirals, philosophers, statesmen, musicians,
			 athletes, and Nobel Prize-winning scientists;
		Whereas Italian and Italian American Heritage Month is
			 held to salute the Italian and Italian American community and to exhibit
			 appreciation for their culture and their heritage that have immeasurably
			 enriched the lives of the people of this Nation and the world;
		Whereas the strength and success of the United States, the
			 vitality of our communities, and the effectiveness of our American society
			 depend, in great measure, upon the distinctive and sterling qualities
			 demonstrated by our various ethnic groups, exemplified by members of the
			 Italian and Italian American community, who share with us their rich and unique
			 heritage; and
		Whereas it is fitting and proper that October of each year
			 be observed as Italian and Italian American Heritage Month throughout the
			 United States: Now, therefore, be it
		
	
		That in order to recognize the enormous
			 contributions Italian and Italian American people have made to this country and
			 the world throughout our history, the House of Representatives urges the people
			 of the United States to acknowledge an Italian and Italian American Heritage
			 Month and to observe the month with appropriate events and activities.
		
